UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26525 BREDA TELEPHONE CORP. (Exact name of registrant as specified in its charter) Iowa 42-0895882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 E. Main, P.O. Box 190, Breda, Iowa (Address of principal executive offices) (Zip Code) 712-673-2311 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes þ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:24,947shares of Class A common stock and 5,498 shares of Class B common stock, no par value, at November 1, 2010. BREDA TELEPHONE CORP. FORM 10-Q For the Quarter Ended September 30, 2010 INDEX Page Part I. Financial Information Item 1. Unaudited Financial Statements 1 a) Balance Sheets 2 b) Statements of Income 3 c) Statements of Stockholders’ Equity 4 d) Statements of Cash Flows 5 e) Notes to Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 53 Part II. Other Information Item 1. Legal Proceedings 53 Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 55 Item 5. Other Information 55 Item 6. Exhibits 56 Signatures 58 Exhibits Filed With This Report Rule 13a-14(a) Certification of Chief Executive Officer E-1 Rule 13a-14(a) Certification of Chief Financial Officer E-3 Section 1350 Certification of Chief Executive Officer E-5 Section 1350 Certification of Chief Financial Officer E-6 Index PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements. Breda Telephone Corp. And Subsidiaries Breda, IA Condensed Consolidated Financial Statements For the Periods Ended September 30, 2010 and 2009 And the Year Ended December 31, 2009 1 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2010 and December 31, 2009 September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowances of $186,101 and $159,831 in 2010 and 2009, respectively Interest receivable Inventory, at average cost Prepaid income taxes Other Deferred income taxes OTHER NONCURRENT ASSETS Marketable securities Investments in unconsolidated affiliates at equity Other investments at cost Goodwill PROPERTY, PLANT AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long-term debt $ $ Accounts payable Accrued taxes Other LONG-TERM DEBT, less current portion OTHER NONCURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, Class A - no par value, 5,000,000 shares authorized, 25,444 and 26,109 shares issued and outstanding at $587 and $547 stated values, respectively Common stock, Class B - no par value, 5,000,000 shares authorized, 5,001 and 4,742 shares issued and outstanding at $587 and $547 stated values, respectively Retained earnings Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three and Nine Months Ended September 30, 2010 and 2009 For the Three Months Ended For the Nine Months Ended OPERATING REVENUES $ OPERATING EXPENSES Cost of services Depreciation and amortization Selling, general, and administrative OPERATING INCOME ) OTHER INCOME (EXPENSES) Interest and dividend income Gain on sale of investments Gain or (Loss) on disposal of assets ) ) Interest expense ) Allowance for funds used during construction - - Income from equity investments Gain on reversal of note receivable impairment - - Other, net ) ) ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME BEFORE NONCONTROLLING INTEREST NONCONTROLLING INTEREST ) ) NET INCOME $ NET INCOME PER COMMON SHARE $ DIVIDENDS PER COMMON SHARE $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) Common Stock, A and B Class Noncontrolling Retained Shares Amount Interest Earnings Total Balance at December 31, 2008 (Restated) $ Comprehensive income: Net Income ) Purchase of controlling interest ) ) Dividends paid ) ) Stated value stock adjustment ) Balance at December 31, 2009 Comprehensive income: Net Income Dividends paid ) ) Common stock redeemed, net ) ) ) Stated value stock adjustment ) Balance at September 30, 2010 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2010 and 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Noncontrolling interest ) Deferred income taxes Amortization of investment premium/discount - net Equity income in unconsolidated affiliates, net of distributions received of $1,046,254 and $1,045,268 in 2010 and 2009, respectively ) ) (Gain) or Loss on disposal of property ) Gain on reversal of note receivable impairment - ) Gain on sale of marketable securities ) ) Changes in assets and liabilities: Decrease in assets Decrease in liabilities ) ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from the sale of assets Purchase of marketable securities ) ) Purchase of equity investments ) ) Purchase of other investments - at cost ) ) Purchase of investment in a subsidiary - ) Proceeds from the sale of marketable securities Proceeds from the sale of other investments - at cost Proceeds from the receipt of principal on note receivable - Net cash used in investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term debt ) ) Proceeds from the issuance of long term debt - Common stock redeemed, net ) - Dividends paid ) ) Net cash provided by (used in) financing activities $ $ ) Net Increase (Decrease) in Cash and Cash Equivalents $ ) $ Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income taxes $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position as of September 30, 2010 and December 31, 2009 and the results of operations and changes in cash flows for the nine months ended September 30, 2010 and 2009. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2009 financial statements.The results of operations for the three and nine month period ended September 30, 2010 are not necessarily indicative of the operating results of the entire year. NOTE 2. NONCASH INVESTING ACTIVITIES Noncash investing activities included $559,010 and $1,340 during the nine months ended September 30, 2010 and September 30, 2009, respectively, relating to plant and equipment additions under construction during the period, which are reflected in accounts payable at September 30, 2010 and September 30, 2009. NOTE 3. OPERATING SEGMENTS The Company organizes its business into three reportable segments:local exchange carrier (LEC) services, broadcast services and Internet service provider (ISP) services.The LEC services segment provides telephone, data services and other services to customers in local exchanges.The broadcast services segment provides cable television services to customers in Iowa, and provided services to customers in Nebraska through June 30, 2009.The Beaver Lake, NE cable TV system was sold as of July 1, 2009.The ISP services segment provides Internet access to customers within the local exchanges and the surrounding areas. The Company’s reportable business segments are strategic business units that offer different products and services.Each reportable segment is managed separately primarily because of different products, services and regulatory environments.LEC segments have been aggregated because of their similar characteristics. 6 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 3. OPERATING SEGMENTS (continued) The segment’s accounting policies are the same as those described in the summary of significant accounting policies. Local Internet Exchange Service Nine Months Ended September 30, 2010 Carrier Broadcast Provider Total Revenues $ Segment profit (loss) ) ) Local Internet Exchange Service Nine Months Ended September 30, 2009 Carrier Broadcast Provider Total Revenues $ Segment profit (loss) ) ) ## Local Internet Exchange Service Three Months Ended September 30, 2010 Carrier Broadcast Provider Total Revenues $ Segment profit (loss) ) Local Internet Exchange Service Three Months Ended September 30, 2009 Carrier Broadcast Provider Total Revenues $ Segment profit (loss) ) ) NOTE 4. NET INCOME PER COMMON SHARE Net income per common share for September 30, 2010 and 2009 was computed by dividing the weighted average number of shares of common stock outstanding into the net income.The weighted average number of shares of common stock outstanding for the three and nine months ended September 30, 2010 and 2009 were 30,470 and 30,851, and 30,724 and 30,851 respectively. NOTE 5. STOCK VALUE ADJUSTMENT During March 2010, the board of directors authorized a $40 increase in the stated value of each share of common stock from $547 to $587.There were 30,851 shares outstanding at the time of the value adjustment, which reduced retained earnings by $1,234,040. During April 2009, the board of directors authorized a $38 increase in the stated value of each share of common stock from $509 to $547.There were 30,851 shares outstanding at the time of the value adjustment, which reduced retained earnings by $1,172,338. 7 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 6. PURCHASE COMMITMENTS As of September 30, 2010, purchase commitments for the construction of the fiber-to-the-home project in Breda’s CLEC in Carroll, Iowa totaled $7,660,285.16.Breda is financing the project with a $10,000,000 broadband loan from Rural Utilities Services.Construction commenced on the fiber project in September 2009, and it is anticipated that it will be a two-year project.On October 2, 2009, Breda received the first loan proceeds in the amount of $1,000,000, and this loan advance carries a fixed interest rate of 3.918%.BTC Inc.’s second loan advance in the amount of $564,329 was received on December 11, 2009, and carries a fixed interest rate of 4.315%. BTC Inc.’s third loan advance in the amount of $500,000 was received on September 20, 2010, and carries a fixed interest rate of 3.481%. NOTE 7. OTHER INVESTMENTS INVESTMENTS IN UNCONSOLIDATED AFFILIATES AT EQUITY Investments in unconsolidated affiliates at equity include investments in partnerships, limited liability companies and joint ventures as follows: Alpine Communications, L.C. $ $ West Iowa Cellular, Inc. RSA #1, Ltd. RSA #7, Ltd. RSA #9, Ltd. Quad County Communications Guthrie Group, L.L.C. Hilbert Communications, L.L.C. $ $ The Company has a 22.27% ownership interest in Alpine Communications, L.C. (Alpine) at September 30, 2010.Alpine owns and operates several wireline telephone exchanges in northeastern Iowa, and also provides Internet and cable television services in and around its wireline service territory. 8 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7. OTHER INVESTMENTS (Continued) The following is a summary of condensed financial information pertaining to the company described above as of September 30, 2010. Alpine Communications, L.C. Assets $ Liabilities Equity $ Revenues $ Expenses Net Income $ The Company’s percentage ownership interests in partnerships providing cellular telephone services within their respective service areas at September 30, 2010 are as follows: West Iowa Cellular, Inc., % RSA #1, Ltd. % RSA #7, Ltd. % RSA #9, Ltd. % The following is a summary of condensed financial information pertaining to the remaining companies described above as of September 30, 2010. RSA #7 RSA #9 Assets $ $ Liabilities Equity $ $ Revenues $ $ Expenses Net Income $ $ Third quarter 2010 financial statements were unavailable for West Iowa Cellular, Inc. as of the date of this report.Estimates of Breda’s third quarter income from West Iowa Cellular, Inc. in the amount of $151,040 were included in Breda’s financial statements for the nine-month period ending September 30, 2010. 9 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7. OTHER INVESTMENTS (Continued) Third quarter 2010 financial statements were unavailable for RSA #1, Ltd. as of the date of this report.Estimates of Breda’s third quarter income from RSA #1, Ltd. in the amount of $46,599 were included in Breda’s financial statements for the nine-month period ending September 30, 2010. The Company has a 33.33% ownership interest in Quad County Communications (Quad County) at September 30, 2010.This entity owns and operates a fiber optic network. The following is a summary of condensed financial information pertaining to the company described above as of September 30, 2010. Quad County Communications Assets $ Liabilities Equity $ Revenues $ Expenses Net Income $ ) The Company has a 33.33% interest in Guthrie Group, L.L.C. at September 30, 2010.The following is a summary of condensed financial information pertaining to the company described above as of September 30, 2010. Guthrie Group, L.L.C. Assets $ Liabilities - Equity $ Revenues $ Expenses Net Income $ ) 10 Index BREDA TELEPHONE CORP. AND SUBSIDIARIES BREDA, IOWA NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7. OTHER INVESTMENTS (Continued) The Company had a 6.47% ownership interest in Hilbert Communications, LLC (Hilbert) at September 30, 2010.Hilbert provides fiber optic transport services in Wisconsin, Illinois and Minnesota; provides roaming services to cellular carriers on their wireless network in Wisconsin; provides cellular services to retail customers in Wisconsin; provides wireless industry consulting services to carriers at any location; and provides all services as previously provided by the wholly-owned subsidiaries. Third quarter 2010 financial statements were unavailable for Hilbert Communications, LLC as of the date of this report.Estimates of Breda’s third quarter income from Hilbert Communications, LLC in the amount of $69,553 were included in Breda’s financial statements for the nine-month period ending September 30, 2010. Partnershipinvestments above with less than a 20% ownership are carried at equity due to the level of influence the Company has with respect to each investment.Investments in limited liability companies are on the equity method if ownership is more than 3-5%. 11 Index Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Cautionary Statement on Forward Looking Statements and Industry and Market Data Various discussions and statements in this Item and other sections of this quarterly report are or contain forward-looking statements that express Breda's current beliefs, forecasts, projections and predictions about future events.All statements other than statements of historical fact are forward looking statements, and include statements with respect to financial results and condition; anticipated trends in business, revenues, net income, net profits or net losses; projections concerning operations, capital needs and cash flow; investment, business, growth, expansion, acquisition and divestiture opportunities and strategies; management's plans or intentions for the future; competitive position or circumstances; and other forecasts, projections and statements of expectation.Words such as "expects," "estimates," "plans," "anticipates," "forecasts," "prospects," "predicts," "projects," "believes," "seeks," "should," "could," "may," "contemplates," "thinks," "future," "strategy," "potential," "possible," "intends," "hopes," "objectives," and other similar expressions or variations of those words or those types of words help identify forward looking statements. Forward looking statements involve and are subject to various material risks, uncertainties and assumptions.Forward looking statements are necessarily subjective and are made based on numerous and varied estimates, projections, views, beliefs, strategies and assumptions made or existing at the time of such statements and are not guaranties of future results or performance.Forecasts and projections are also in all events likely to be inaccurate, at least to some degree, and especially over long periods of time, and in particular in a continually and rapidly changing industry such as the communications industry.Forecasts and projections are also currently difficult to make with any degree of reliability or certainty given the uncertain regulatory environment for Breda and its subsidiaries and the difficult and uncertain credit, market and other economic circumstances in existence at the time of the preparation of this quarterly report.Breda disclaims any obligation to update or revise any forward-looking statements based on the occurrence of future events, the receipt of new information, or otherwise.Breda cannot guarantee Breda's future results, performance or business conditions, and strong or undue reliance must not be placed on any forward-looking statements. Actual future performance, outcomes and results may differ materially from those suggested by or expressed in forward looking statements as a result of numerous and varied factors, risks and uncertainties, some that are known and some that are not, and many of which are beyond the control of Breda and Breda's management.It is not possible to predict or identify all of those factors, risks and uncertainties, but they include inaccurate assumptions or predictions by management, the accuracy and completeness of the publicly available information upon which part of Breda's business strategy is based and the various factors, risks and uncertainties set forth in this quarterly report and in the "Cautionary Statement on Forward Looking Statements and Industry and Market Data", "Business" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" sections of Breda's Annual Report on Form 10-K for the year ended December 31, 2009. 12 Index Breda may have obtained industry, market, competitive position and other data used in this quarterly report or in Breda's general business plan from Breda's own research or internal surveys, studies conducted by other persons and/or trade or industry associations or general publications and other publicly available information.Breda attempts to utilize third party sources of information which Breda believes to be materially complete, accurate, balanced and reliable, but there is no assurance of the accuracy, completeness or reliability of any third party information.For example, a trade or industry association for an industry may present information in a manner that is more favorable to that industry than would be presented by an independent source.Industry publications and surveys and other publicly available information also generally state that they have obtained information from third party sources believed to be accurate and reliable, but do not guarantee the accuracy, completeness or reliability of any information. Overview General Breda's principal business is providing telephone services.Telephone services are also provided by three of Breda's wholly-owned subsidiaries, Prairie Telephone Co., Inc., Westside Independent Telephone Company and BTC, Inc.A total of eight Iowa towns currently receive telephone services from Breda, Prairie Telephone, Westside Independent or BTC, Inc.The towns are Breda, Lidderdale, Macedonia, Farragut, Pacific Junction, Yale, Westside and Carroll.All of the towns are located in central and southern Iowa.Telephone services are also provided in the rural areas within approximately a 10 to 15 mile radius of the towns, except for Carroll.No rural customers are served outside the city limits of Carroll. Breda and its telephone subsidiaries operate seven of their telephone exchanges as the historical or incumbent local exchange carrier.BTC, Inc. offers its telephone services in Carroll, Iowa as a competitive local exchange carrier.Qwest is the incumbent local exchange carrier for the Carroll, Iowa area. BTC, Inc. also provides Internet access services in its Carroll, Iowa market area and to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for Internet services. 13 Index Breda also owns approximately 66.67% of the outstanding membership units of Carroll County Wireless, L.L.C., and the results of operations of Carroll County Wireless, L.L.C. are included in Breda's consolidated financial statements.Carroll County Wireless, L.L.C. holds the PCS spectrum for most of Carroll County, Iowa.PCS spectrum is bandwidth allocated by the Federal Communications Commission which can be used in the transmission of voice, data and television communications.Carroll County Wireless, L.L.C.'s revenues are derived from fees paid to it under roaming agreements through i wireless agreements with other wireless carriers.Breda is not actively marketing i wireless services to customers in Breda's telephone exchanges. Breda and some of its subsidiaries also have investments in other entities which provide various communications related services in Iowa and, in some cases, certain surrounding states. Tele-Services, Ltd. is also a wholly-owned subsidiary of Breda.Tele-Services provides cable television services to six smaller Iowa towns. Breda and its subsidiaries all conduct business under the names "W.I.N." or "Western Iowa Networks". The telecommunication services provided by Breda or its subsidiaries include long distance services, dial-up and high-speed Internet services, sales of cell phone packages and related services, satellite Internet services, cable TV services, and various related goods and services. BTC, Inc. began a construction project in Carroll, Iowa in September, 2009.The project includes bringing fiber to the home and will allow BTC, Inc. to provide telephone services without leasing any lines from Qwest and also certain video services.Breda anticipates that the project will be a two-year construction project, with an estimated total cost of $11,000,000.The project is being financed primarily from a $10,000,000 broadband loan from the Rural Utilities Services. Operating Segments Breda organizes its business into three reportable segments.Those segments are local exchange carrier services, broadcast services, and Internet service provider services.Breda has organized its business into those segments because the segments are each strategic business units that are managed separately and that offer different products and services in different regulatory environments. Local Exchange Carrier Services. This segment provides local and long distance telephone services, data services, and other services to customers in the local exchanges served by Breda and its telephone subsidiaries.This segment also includes the revenue generated by Carroll County Wireless, L.L.C. through its i wireless agreements with other wireless carriers. 14 Index Broadcast Services.This segment provided cable television services to customers in a total of twelve towns in Iowa and one town in Nebraska from January 1, 2009 through June 30, 2009.Tele-Services sold seven of its southern Iowa cable TV systems and its cable system for Beaver Lake, Nebraska on July 1, 2009, and Tele-Services bought the cable television system in Breda's Macedonia, Iowa telephone exchange effective August 1, 2009. Tele-Services was therefore providing cable television services to six Iowa communities as of the date of this quarterly report. Internet Services. This segment provides Internet access to customers in the local exchanges and the surrounding areas and in the Carroll, Iowa market area.The Internet services are provided through BTC, Inc. The segments in which Breda and its subsidiaries operate are as follows: Local Exchange Carrier Breda Prairie Telephone Co., Inc. Westside Independent Telephone Company BTC, Inc. Carroll County Wireless, L.L.C. Broadcast Services Tele-Services, Ltd. Internet Service Provider BTC, Inc. Factors Affecting Breda's Operating Performance Breda believes that a number of industry and company-specific factors are affecting and will continue to affect Breda's results of operations.These factors include the following: · The effect on Breda's revenues of declining numbers of access lines caused by customer migration to cell phone usage only; technology advances allowing the provisioning of Internet services on the same access line as voice service; technology advances provisioning residential and business voice services over data circuits (VOIP); and the declining population base in the rural areas served by Breda. Breda's strategic response to these trends includes efforts to introduce and provide enhanced local services and additional services like voice mail, dial-up and DSL Internet access, long distance services, and to provide cellular services through its agency agreement with U.S. Cellular.Breda also seeks to maximize its telecom industry offerings by partnering with surrounding telephone companies in wireless service ventures and through investment in cellular partnerships within the state of Iowa and surrounding states.Breda has also undertaken to compete with Qwest for voice, long distance, and Internet service customers in Carroll, Iowa. 15 Index · The effect on Breda's revenues from recent and potential future changes in access rate regulation at both the state and the federal level. · The effect on Breda's revenues from rate and pricing structures caused by the competition of multiple providers in the Carroll, Iowa market.The incumbent local exchange carrier (Qwest), the local cable TV provider (Mediacom) and additional outside competitors in that market have all partnered with telecommunication providers that can bring additional service components to complete a bundled service offering to the customer in what is known in the industry as the "triple play".Customers receive local phone service, blocks of long distance service minutes, Internet services, and broadcast services (cable TV or satellite TV) for a competitive price. Breda has switching capabilities for the Carroll, Iowa market that allows Breda to offer another type of high-speed Internet services, in addition to its voice, long distance and present Internet services.The switching capabilities also allow Breda to be able to bring fiber to the home, which would be an overbuild of the Carroll market, and would allow Breda to be self-reliant in providing communication services to that community because Breda would then no longer need to lease access lines from Qwest to provide services.BTC, Inc. obtained a $10,000,000 broadband loan from the Rural Utilities Services in April, 2009 for purposes of constructing fiber to the home in Carroll, Iowa.BTC, Inc. began the approximately two-year project in September 2009, and presently has nearly all of the main line fiber placed in the ground. Breda continues to evaluate modifying its package offerings and adjusting its pricing structures in order to attempt to remain competitive. · The effect on Breda's revenues from decreased customer counts for dial-up Internet and for cable TV services.Competition and bundled services, declining population bases in Breda's rural service areas, and cost of technology upgrades play a role in the competition for, and retention of, customers.Tele-Services has consolidated its cable TV programming transmission equipment in the communities where it is geographically feasible, in order to reduce system and service costs which are incurred to provide cable TV services.Tele-Services sold seven of its southern Iowa cable TV systems and its one Nebraska cable TV system on July 1, 2009.Tele-Services purchased the cable system in Macedonia, Iowa on August 1, 2009. 16 Index · The effect on Breda's revenues from decreased access revenue caused by a decrease in the number of long distance calls originating from, or terminating to, an access line in one of Breda's telephone exchanges.The proliferation of wireless phone usage, and the designation of new technology by the Federal Communication Commission as data services, instead of voice services, have both decreased the "minutes of use" on Breda's networks, which results in less access revenue, and caused the access payment structure to be renegotiated by the new technology providers and wireless providers. Some of the above factors are discussed in more detail in the following discussion. Revenues The following table reflects, on a consolidated basis for Breda and its subsidiaries, the approximate percentage of Breda's and its subsidiaries' aggregate revenue which was derived from the three segments described above and from investments for the three-month periods ended September 30, 2010, and September 30, 2009, respectively: % of Total Revenues Three Months Ended for the Three Months Ended September 30, Ended September 30, OPERATING REVENUES Local exchange carrier services $ $ % % Broadcast services % % Internet services % % $ $ % % Local Exchange Carrier Services.Breda's revenue in this segment comes from the following sources: 1. Local Network Services.These revenues include monthly subscription charges for basic service and enhanced calling features, such as voice mail and caller ID, which are billed to residential and business customers. 17 Index 2. Network Access Services.These revenues are generated from charges established to compensate Breda for the origination, transport and termination of calls generated by the customers of long distance carriers and for calls transported and terminated to the customers of wireless carriers.These revenues are received from carriers such as AT&T, Verizon, MCI, and Sprint.Breda also receives federally administered universal service support as a result of the interstate switched access support provisions put into place by the Federal Communications Commission.The Universal Service Fund was started as a mechanism to promote phone service accessibility for everyone at affordable rates and comparable service.The access charges for long distance services within Iowa are based on rates approved by the Iowa Utilities Board.Switched and special access charges for interstate and international services are based on rates approved by the Federal Communications Commission.The transport and termination charges paid by wireless carriers are specified in interconnection agreements negotiated with each individual wireless carrier. 3. Long Distance Services.Breda generates revenues for providing long distance services to its customers.This revenue category also includes fees related to the provision of directory assistance and operator assistance services. 4. Cellular Services.Breda is an agent for the U.S. Cellular service area in Iowa, and Breda generates commission revenue from the sale of the wireless calling plans offered by U.S. Cellular to Breda's customers.Breda also generates revenue from the sale of phones and accessories needed to receive wireless phone service. 5. Billing and Collection Services.Breda receives revenue for performing billing and collection services for long distance carriers.Breda receives a minimal percentage of the long distance call dollars that Breda receives and processes through its customer billing system.The customer receives one bill, which includes both local and long distance charges, instead of receiving a separate bill from their long distance carrier. 6. Miscellaneous. Phone-related services generated by Breda include revenues from directory publishing, directory advertising, inside line care, the sale and maintenance of customer premise equipment, the sale and maintenance of phone systems, and the sale of pager services.A significant revenue source is the rental of Breda's fiber optic toll trunks to other telecommunication providers.Breda receives roaming revenue from Carroll County Wireless, L.L.C.'s roaming agreements with other wireless carriers. 18 Index Broadcast Services.Revenues are generated in this segment from the monthly fees charged to customers for basic and premium cable TV services. Internet Services.The bulk of this segment's revenue is generated from monthly dial-up and high-speed Internet access services fees which are billed to residential and business customers.Revenues are also generated from the sale of Internet equipment modems and routers, and from customer trouble-shooting and maintenance support fees.The revenue that is generated through the offering of a satellite-based Internet service and a wireless Internet service are also included in Internet Services revenues. Operating Expenses Operating Expense Categories. Breda's operating expenses are categorized as cost of services; depreciation and amortization; and selling, general and administrative. Cost of Services.This category includes expense for salaries and wages relating to plant operation and maintenance; network access costs; long distance provisioning costs; conference bridge provisioning costs; salary, wage, equipment, training, and advertising costs for cellular and retail services; postage; utilities; Internet service provisioning costs, and wireless roaming provisioning costs. Depreciation and amortization.This category of costs includes depreciation of the telecommunication equipment and network; Internet services equipment; cable TV programming equipment and transmission equipment; buildings; wireless tower and equipment, and amortization of intangible assets. Selling, General and Administrative.This category includes expenses for legal and accounting services; wages and benefits; contract service payments; travel, meals and lodging; investment fees; board of director fees and expense reimbursements; insurance premiums; supplies; advertising and promotion costs; dues and subscriptions; property taxes; and all customer service operations, marketing and sales operations, and administrative operations costs. Results of Operations The following table sets forth certain items reflected in Breda's consolidated statements of operations for the periods indicated, expressed as a percentage of total revenues: 19 Index Three Months Ended Nine Months Ended September 30, September 30, Operating revenues % Cost of services 61
